Citation Nr: 0930168	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
dermatophytosis of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1950 to February 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in March 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected dermatophytosis is not shown 
to affect more than 40 percent of the surface area of the 
bilateral feet; nor has the Veteran been shown to require 
constant or near-constant corticosteroids or other 
immunosuppressive drugs for the management of his disability.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected dermatophytosis of the 
bilateral feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the noted VCAA letter, the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Finally, with regard to the increased evaluation claims 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected dermatophytosis of the bilateral feet had 
worsened.  Nevertheless, the VCAA letters did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the Veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  

The Board has reviewed the record first to determine whether 
the Veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, he described the functional effects of his 
disability on his everyday life in support of his claim 
during his VA examination.  He provided further statements 
regarding current symptoms of his skin disability at his 
March 2007 RO hearing.  Additionally, he submitted private 
treatment records in conjunction with his claim.  These 
actions reflect actual knowledge of the evidence necessary to 
substantiate his claim, namely evidence showing that his 
dermatophytosis of the bilateral feet had gotten worse.

Moreover, the VA examination involved a discussion of area 
affected by the skin disability.  This discussion, along with 
the Veteran's access to his VA examination report, reflects 
that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim for increase.

Finally, the Board notes that the criteria for higher 
evaluation were further enumerated in the July 2007 Statement 
of the Case (SOC).  Thus, the Veteran was made well aware of 
the necessary requirements for an increased evaluation 
pursuant to the applicable diagnostic codes.  For all of 
these reasons, the Board finds that any notice errors with 
regard to the second and third requirements of Vazquez-Flores 
are not prejudicial.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In an August 1954 rating decision, the RO granted service 
connection for the Veteran's dermatophytosis of the bilateral 
feet and assigned a non-compensable evaluation for the skin 
disability.  In a March 1957 rating decision, the RO 
increased the Veteran's skin disability evaluation to 30 
percent, effective November 23, 1956, under Diagnostic Codes 
(DC) 7806 and 7813, the criteria for evaluating 
dermatophytosis.  38 C.F.R. § 4.118.  This 30 percent 
evaluation has remained in effect since that time.  The 
Veteran filed his instant claim for increase in March 2006.

Under DC 7813, dermatophytosis (ringworm: of body, tinea 
corporis; of head, tinea capitis; of feet tinea pedis; of 
beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris) is rated by analogy 
as disfigurement of the head, face or neck (DC 7800), scars 
(DC 7801-7805 or dermatitis (DC 7806), depending on the 
predominant disability.  Under DC 7806, a 30 percent 
evaluation is assigned when the skin condition covers 20 to 
40 percent of the entire body or 20 to 40 percent of the 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent 
evaluation is assigned when the skin condition covers more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 12 
month period.  38 C.F.R. § 4.118.

In the May 2006 VA examination, the examiner recorded the 
medical history associated with the Veteran's skin disorder 
of the feet.  He reported minimal flare-ups of the skin 
disability of the feet which occurred approximately every 12-
15 months.  His last flare-up occurred approximately 15 
months prior to the examination.  He was treated with a 
topical lotion prescribed by his physician.  The flare-ups 
were generally manifested by a severe blistering and breaking 
of skin located mostly in the medial arch.  The Veteran did 
not use any type of prophylactic medication to prevent flare-
ups of the skin disability of the feet.  The Veteran also had 
other subjective complaints of feet disability not associated 
with his service-connected dermatophytosis of the feet.

Objectively, there was onychomycosis of the great toe nail 
bilaterally.  There was noted tinea pedis between all of the 
toes and in the medial arch of both feet.  The Veteran had 
other objective findings of the feet not associated with his 
service-connected dermatophytosis of the feet.  The examiner 
concluded there was evidence of tinea pedis with 
onychomycosis.  The examiner also noted superficial 
varicosities and subjective complaints of numbness in the 
feet; however, explained there was no relationship between 
the complaints and his service-connected dermatophytosis.  
Overall, the examiner explained that the service-connected 
dermatophytosis had mild functional impairment.  It is also 
noted that there are pictures associated with the examination 
report that seem consistent with the findings herein 
recorded.

Given its review of the record, the Board finds that an 
evaluation in excess of 30 percent for the Veteran's service-
connected dermatophytosis of the bilateral feet is not 
warranted.  In this regard, the Board notes there are no 
findings to suggest the skin disorder affects over 40 percent 
of the entire body or exposed area; nor has it been shown 
that constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
to manage the skin disability of the feet.  To that end, the 
Board observes the May 2006 VA examination report which 
recorded the Veteran last used a topical lotion to treat his 
skin disability 15 months prior to the examination date.  
Notwithstanding the fact that it could not be confirmed 
whether this topical medication was a corticosteroid or other 
immunosuppressive drug, usage every 12-15 months cannot be 
classified as constant or near-constant.  For these reasons, 
an evaluation in excess of 30 percent for the service-
connected dermatophytosis of the bilateral feet is not 
warranted in this case.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected dermatophytosis of the bilateral 
feet markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation 
(the Veteran is retired), and there is also no indication 
that this disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation in excess of 30 percent for the service-
connected dermatophytosis of the bilateral feet is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


